DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim interpretation – Formal Matters
1.  A double patenting rejection is put forth – this is a CONTINUATION application.

2.  The examiner interprets that the claims are statutory under the requirements and guidelines as set forth in 35 USC 112.  Written support is found and the claims particularly point out the inventive concept(s).

3.  The examiner interprets that the claims are statutory under the requirements and guidelines as set forth in 35 USC 101 (ie. directed to one of the four patent-eligible subject matter categories, no abstract idea, above judicial bar).

4.  The preliminary amendment is ENTERED.





Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 13-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9,271,272. Although the claims at issue are not identical, they are not patentably distinct from each other because they recite a device/system/CRM that can support first/second types of PDCCH, first/second DRMS transmissions and use of a plurality of antenna ports.










Allowable Subject Matter
Claims 13-16 can be allowed.
1.  As based on previously allowed claims found in US Patents 9,271,272 and 10,716,103 where can be interpreted as being broader than those found herein:
US PATENT 9,271,272 CLAIM		   CURRENT APPLICATION CLAIM
1. Communication apparatus for communicating with a plurality of mobile communication devices in a cellular communication system said communication apparatus comprising: a controller configured to operate at least one communication cell; a transceiver configured to communicate via a plurality of antenna ports with each of a plurality of communication devices within said at least one cell, wherein: said transceiver uses a plurality of communication resources for a respective physical downlink control channel (PDCCH), and a plurality of communication resources for a physical downlink shared channel (PDSCH); and said transceiver is configured to communicate: control information in a second PDCCH, wherein said control information in said second PDCCH is communicated using a first pair of antenna ports associated with a first demodulation reference signal (DMRS) pattern and a second pair of antenna ports associated with a different DMRS pattern.
Claim 13: A mobile communication device configured to communicate with a communication apparatus, the mobile communication device comprising: a controller and a transceiver, wherein the controller is configured to: control the transceiver to receive a physical downlink control channel (PDCCH) of a first type; control the transceiver to receive demodulation reference signals (DMRS) transmitted, from the communication apparatus on a plurality of antenna ports, wherein first DMRS for a first two antenna ports of the plurality of antenna ports are transmitted using a first set of resource elements, and second DMRS for a second two antenna ports of the plurality of antenna ports are transmitted using a second set of resource elements, wherein the first DMRS and the second DMRS are associated with transmissions of at least one PDCCH of a second type transmitted using at least one of the plurality of antenna ports; demodulate, when a first PDCCH of the second type is transmitted using at least one of the first two antenna ports, the first PDCCH of the second type based on the first associated DMRS; and demodulate, when a second PDCCH of the second type is transmitted using at least one of the second two antenna ports, the second PDCCH of the second type based on the second associated DMRS.



US PATENT 10,716,103 CLAIM		   CURRENT APPLICATION CLAIM
1. A mobile communication device which communicates with a communication apparatus, the mobile communication device comprising: a memory storing instructions; and one or more processors configured to execute the instructions to: receive a physical downlink control channel (PDCCH) of a first type; receive a first demodulation reference signal (DMRS) and a second DMRS; receive a first PDCCH of a second type and a second PDCCH of the second type, the second type being different from the first type; and demodulate the first PDCCH of a second type based on the first DMRS and the second PDCCH of the second type based on the second DMRS, wherein the first DMRS is associated with the first PDCCH of a second type, wherein the second DMRS is associated with the second PDCCH of the second type, wherein the first DMRS is received from a first two antenna ports, and wherein the second DMRS is received from a second two antenna ports.
Claim 13: A mobile communication device configured to communicate with a communication apparatus, the mobile communication device comprising: a controller and a transceiver, wherein the controller is configured to: control the transceiver to receive a physical downlink control channel (PDCCH) of a first type; control the transceiver to receive demodulation reference signals (DMRS) transmitted, from the communication apparatus on a plurality of antenna ports, wherein first DMRS for a first two antenna ports of the plurality of antenna ports are transmitted using a first set of resource elements, and second DMRS for a second two antenna ports of the plurality of antenna ports are transmitted using a second set of resource elements, wherein the first DMRS and the second DMRS are associated with transmissions of at least one PDCCH of a second type transmitted using at least one of the plurality of antenna ports; demodulate, when a first PDCCH of the second type is transmitted using at least one of the first two antenna ports, the first PDCCH of the second type based on the first associated DMRS; and demodulate, when a second PDCCH of the second type is transmitted using at least one of the second two antenna ports, the second PDCCH of the second type based on the second associated DMRS.






2.  The prior art applied in the previous cases does not reject these current claims:
i.  For 13/818,294: See Nam et al. US 2011/0103324 and Polanki et al. US 2010/0182903 
ii. For 14/993,626:  See Fong et al. US 2011/0170496, Kim et al. US 2011/0194536 and Nam et al. US 2011/0103324.
A terminal disclaimer is required so that an allowance can be issued.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 9276722  Expanded search space for R-PDCCH in LTE-A
 
US 9553655  Data-receiving method and apparatus for relay station in wireless communication system
 
US 20110211595 METHOD AND APPARATUS TO FACILITATE AN EARLY DECODING OF SIGNALS IN RELAY BACKHAUL LINKS
 
US 20120027120  METHOD AND APPARATUS FOR TRANSMITTING REFERENCE SIGNAL IN WIRELESS COMMUNICATION SYSTEM
 
US 20120114021  METHOD AND APPARATUS FOR CONFIGURING A TRANSMISSION MODE FOR A BACKHAUL LINK TRANSMISSION
 
US 20120282936  Methods of PDCCH Capacity Enhancement in LTE Systems
 
US 20130028217  WIRELESS COMMUNICATION APPARATUS AND WIRELESS COMMUNICATION METHOD
 
US 20130034070  METHOD AND APPARATUS FOR CHANNEL ESTIMATION FOR RADIO LINK BETWEEN A BASE STATION AND A RELAY STATION

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M. D'AGOSTA whose telephone number is (571)272-7862.  The examiner can normally be reached on 8am to 4pm (IFW).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan (Dan) Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHEN M D AGOSTA/Primary Examiner, Art Unit 2414